F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         NOV 10 1999
                                     TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 BONARD DENINNO,

           Petitioner - Appellant,
 vs.                                                   No. 99-6196
                                                 (D.C. No. 98-CV-1032-T)
 LENORA JORDAN,                                        (W.D. Okla.)

           Respondent - Appellee.


                              ORDER AND JUDGMENT *


Before ANDERSON, KELLY, and BRISCOE, Circuit Judges. **


       Mr. Deninno seeks to appeal from the denial of his habeas petition, 28

U.S.C. § 2254. Mr. Deninno was charged with unlawful possession of a

controlled dangerous substance (methamphetamine) and signed a plea agreement

whereby he pled guilty to “[p]osession of CDS Methamphetamine as set out in

Case Number CRF-94-369.” He was sentenced to ten years of imprisonment for


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
“Unlawful Possession Of Controlled Dangerous Substance (Methamphetamine),

After Former Conviction Of A Felony.” He argues that the “after former

conviction of a felony” enhancement was an unbargained for addition to the plea

agreement and violated his due process and equal protection rights. He further

contends that he is being denied emergency time credits because of the improper

enhancement.

      The magistrate judge determined that the claim was procedurally barred,

and, in the alternative, without merit. Mr. Deninno objected and the district court

adopted the recommendation of the magistrate judge. Even apart from the

problem of procedural bar, Mr. Deninno cannot meet the current standards for

habeas relief. See 28 U.S.C. § 2254(d) & (e)(2). At the time that Mr. Deninno

entered his plea, the court entered a minute order specifically noting that the plea

was “to the charge of Unlawful Poss CDS AFCF” in exchange for striking a

second count of the information and three of four listed felonies. Specifically

retained in the information was CRF 92-31, a conviction for the felony offense of

larceny. Mr. Deninno was also present when his counsel signed the final

Judgment and Sentence on Plea of Guilty, which expressly found petitioner guilty

of unlawful possession, after former conviction of a felony. There is no showing

that Mr. Deninno’s acceptance of the plea was involuntary; there is no basis for

habeas relief.


                                         -2-
      We DENY the application for certificate of appealability and the motion for

leave to proceed on appeal without prepayment of fees or costs and DISMISS the

appeal.

                                     Entered for the Court


                                     Paul J. Kelly, Jr.
                                     Circuit Judge




                                       -3-